Citation Nr: 0723021	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-26 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 21, 
2002, for a 10 percent rating for residuals, scars secondary 
to numerous abdominal surgeries for ruptured appendix.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
August 1963 and from January 1964 to October 1965. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 1968 rating decision, the RO granted service 
connection for drainage scars of the right lower back and 
abdomen, evaluated as noncompensably (i.e., 0 percent) 
disabling from November 9, 1967.  In March 1973, the rating 
was increased to 10 percent effective October 19, 1972.  

Following VA examination, the RO, by rating decision of 
August 1982, effectuated a rating reduction from 10 percent 
to 0 percent for the drainage scars effective November 1, 
1982.  The veteran did not appeal that decision.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

The veteran filed a claim for an increased rating on August 
21, 2002. 

In February 2003, the RO increased the disability rating for 
residuals, scars secondary to numerous abdominal surgeries 
for ruptured appendix (formerly drainage scars of the right 
lower back and abdomen) to 10 percent effective August 21, 
2002.  

The veteran has perfected an appeal on the issue of 
entitlement to an effective date earlier than August 21, 
2002, for the 10 percent rating for residuals, scars 
secondary to numerous abdominal surgeries for ruptured 
appendix.  He contends that the effective date should go back 
to when the evaluation was reduced.  The veteran's 
representative, in a July 2007 brief, alleged that there was 
clear and unmistakable error (CUE) in an August 1982 rating 
decision, which reduced to the disability rating from 10 
percent to 0 percent.  

Because a finding of CUE in a prior rating action could 
render moot the earlier effective date claim on appeal, the 
Board finds that the CUE claim is inextricably intertwined 
with the claim on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision can not be 
rendered unless both are adjudicated).  Because the CUE issue 
is inextricably intertwined with the earlier effective date 
issue, the case must remanded for initial RO adjudication of 
the CUE matter.  See Huston v. Principi, 18 Vet. App. 395 
(2004).

Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should determine whether the 
August 1982 rating decision, which 
reduced the disability rating for 
residuals, scars secondary to numerous 
abdominal surgeries for ruptured 
appendix (formerly drainage scars of 
the right lower back and abdomen) from 
10 percent to 0 percent, contains CUE.  
Thereafter, the veteran and his 
representative should be provided with 
written notice of the determination and 
they must be provided with notice of 
the veteran's right of appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any additional issue raised on 
behalf of the veteran, the RO should furnish a statement of 
the case and/or a supplemental statement of the case on the 
issue in appellate status, and the veteran and his 
representative should be provided an opportunity to respond 
in accordance with applicable statutes and regulations.  The 
case should be then returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


